DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 05/09/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 11/22/2021 Applicants elected, without traverse, the invention of Group I (claims directed to methods of risk detecting), and the particular marker(s) that is rs2105158 (SEQ ID NO:  1).
Claim 6 (requiring non-elected combinations of genetic markers) and claims 8-18 (directed to non-elected methods and products) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 3 of the Office Action of 12/08/2021.

Specification
The amendment to the specification, page five lines 10-15, provided on 05/09/2022 is entered.  

Withdrawn Objection - Failure to Comply with Sequence Rules
The objection to the specification related to the requirements of the Sequence Rules, as set forth on page 3 of the Office Action of 12/08/2021, is withdrawn in light of the Sequence Listing entered on 05/10/2022.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
Any rejections of claims made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4-5 of the Office Action of 12/08/2021, which are not reiterated below, are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 – Indefiniteness
Necessitated by the Amendments to the Claims
Claims 1, 2, 4,5, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, 5, and 22 are unclear over the required detection of “SEQ ID NO: 1 harboring an ADHD associated SNP rs2105158” by methods that include “measurement of allele size, restriction fragment length polymorphism analysis”, as recited in claim 1.  In the instant case the claims appear to require the detection of an A or C nucleotide at position 51 of SEQ ID NO:  1, but the variable nucleotide content is not detectable by any “measurement of allele size” (i.e.:  the different alleles are the same size) or a “restriction fragment length polymorphism analysis” (i.e.:  the variable nucleotide content does not appear to create any restriction enzyme recognition site).
Claim 21 is unclear over recitation of the phrase “administering an effective amount of the agent” because there is no antecedent basis for any “agent” and thus it is unclear what specific element is required by “the” agent.  The claim may be made more clear in this regard if amended to recite “administering an effective amount of [[the]] an agent”.
Claim 221 is unclear over recitation of the phrase “administration of an effective amount of the agent” because there is no antecedent basis for any “agent” and thus it is unclear what specific element is required by “the” agent.  The claim may be made more clear in this regard if amended to recite “administration of an effective amount of [[the]] an agent”.

Claim Rejections - 35 USC § 112 – Written Description
Maintained in Part, Newly Applied to Newly Presented Claims
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. T he instant rejection is relevant to several aspects of the claimed methods.
As a first aspect there is the breadth of the genetic detection encompassed by the claimed methods is noted.  The claims include “determining whether said sample contains SEQ ID NO:1, an ADHD risk associated SNP”.  As noted earlier in the previous Office Action of 12/08/2021, the recitation of SEQ ID NO:  1 includes both alleles of the SNP at rs215158.  Thus there is breadth in the detection that encompasses either allele of the polymorphism.  But where the claims also recite “diagnosing an increased risk of developing ADHD in said subject” (i.e.:  step b) of claim 1), and refer to “an ADHD associated SNP”, the claims require that there is a specific association between detected nucleotide content and a predisposition to, or risk of, ADHD in the subject.  But the claim are not limited to any particular content detection, and the specification does not appear to disclose what particular content has the required functionality of being associated with an increased risk for developing ADHD.  The relevant portion of the specification (e.g.:  Example I on page 31) teaches that an analysis was performed, and asserts that rs2105158 “significantly associates with ADHD”, but there is no disclosure of what the relevant allele associated with increased risk is.  This lack of description is particularly relevant where the specification asserts “for both EA cohorts the direction of effect was opposite to that seen in AA, as is known to occur with disease associated alleles of African ancestry” (p.32-33 of the specification).  The particular exemplifications and the general teachings of the specification do not provide the skilled artisan with the ability to pick from the encompassed variations those particular variations which meet the functional limitations of the claims.
Thus while the specification as originally filed assert that several specific SNPs are associated with ADHD, the specification does not provide an adequate written description of the subject matter encompassed by the rejected claims.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112 as not adequately described by the application as originally filed.  Applicants have argued that given the disclosure of SEQ ID NO:  1 in the specification at page 33, “one of skill in the art would expect that the first allele, A, is the risk allele and the alternative allele, C, is the major allele.”  Applicants have further argued that “minor alleles being most associated with risk … the skilled artisan would know which allele is the risk conferring SNP”.  The argument is not persuasive.  The Examiner maintains that the disclosure is not sufficient to describe which allele as which functionality where, as noted in the rejection the specification sets forth “for both EA cohorts the direction of effect was opposite to that seen in AA, as is known to occur with disease associated alleles of African ancestry” (p.32-33 of the specification).  Furthermore, while it may be typical for a minor allele to be associated with risk of any pathology, it is certainly not unexpected when a major allele of any polymorphism is in fact the risk associated allele.  Park et al (2011) teaches an investigation of the frequency distribution of “risk” alleles, there are numerous cases where a risk allele is a major allele (e.g.:  Fig S1 and Table S1).

Claim Rejections - 35 USC § 101
Maintained in Part
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “diagnosing an increased risk of developing ADHD in said subject” (i.e.:  step b) of claim 1), and the diagnosis is based on any determination of allele content, as consonant with the specification, the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.  Additionally, where the claims refer to “an ADHD associated SNP”, the claims are directed to the a natural phenomenon which is the genotype:phenotype association.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive (e.g.:  the specification at p.10).  And the prior art of Submitted SNP(ss) Details: ss2020325102 (Aug. 29, 2016) indicates that rs2105158 SNP content, including the context of SEQ ID NO:  1, was detected in the prior art.  Furthermore, it is important to note that the instant specification (p.29) provides:
“At CAG, imputed genotypes were extracted from a collection of 36,000 subjects, genotyped on a variety of Illumina chips: Illumina Human610-Quad version 1, Illumina Hap550, Illumina Infinium Global Screening Array, and Illumina OmniExpress arrays”

Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as not directed to patent eligible subject matter.  Applicants have argued that given that “the claims do not recite or describe any recognized exception.”  The argument is not persuasive because, as set forth in the rejection, where the claims recite “diagnosing an increased risk of developing ADHD in said subject” (i.e.:  step b) of claim 1), and “an ADHD associated SNP”, the claims include an abstract idea (i.e.: the evaluation or observation of data to make a judgement) and a natural phenomenon (i.e.:  the genotype:phenotype association).
Applicants have additionally argued that because the claims recite techniques used to detect a genetic variation, such techniques practically apply any judicial exception of the claims.  This argument is not persuasive because these practical steps are the pre-solution activities required to gather the data required for the diagnosis.  Where diagnosing is an abstract idea (as detailed in the rejection), these pre-solution data gathering steps are not a practical application of the diagnosing.



Withdrawn Claim Rejections - 35 USC § 102
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Hatchwell et al (US PG Pub 2014/0155271), as set forth on pages 12-13 of the Office Action of 12/08/2021, is withdrawn in light of the amendments to the claims.


Conclusion
No claim is allowed.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634